Case 2:17-cr-20837-MAG-MKM ECF No. 145, PageID.529 Filed 11/19/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                  Case No. 17-20837
                                                           Hon. Mark A. Goldsmith
vs.

DRAY REED,

            Defendant.
_______________________________/

                                OPINION
      SETTING FORTH THE REASONS FOR DENYING DEFENDANT DRAY REED’S
               MOTION FOR COMPASSIONATE RELEASE (Dkt. 134)

        The Court denied Defendant Dray Reed’s motion for compassionate release on October

26, 2020 (Dkt. 141). The Court is entering this Opinion to set forth its findings and analysis in

support of that order.

        Pursuant to a Rule 11 plea agreement, the Court sentenced Reed on January 21, 2020, to

10 years’ imprisonment for conspiracy to possess with intent to distribute and to distribute

controlled substances (Methamphetamine), in violation of 18 U.S.C. § 841(a)(1) & 846. See

Judgment (Dkt. 124). Reed has a projected release date of September 21, 2027. Reed sought

compassionate release under the First Step Act because of the dangers posed by COVID-19. For

the reasons that follow, the Court denied Reed’s motion.

                                 I.     LEGAL STANDARD

        “The First Step Act of 2019, Pub. L. 115-391, 132 Stat. 5194, modified the statute

concerning the compassionate release of federal prisoners, 18 U.S.C. § 3582,” such that district

courts may entertain motions filed by incarcerated defendants seeking to reduce their sentences.
Case 2:17-cr-20837-MAG-MKM ECF No. 145, PageID.530 Filed 11/19/20 Page 2 of 4




United States v. Sapp, No. 14-cr-20520, 2020 WL 515935, at *1 (E.D. Mich. Jan. 31, 2020). Under

18 U.S.C. § 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the sentencing

factors set forth in § 3553(a), the court finds that “extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       In the commentary to U.S.S.G. § 1B1.13, the Sentencing Commission has enumerated

several extraordinary and compelling reasons justifying a reduction of sentence, including the

“Medical Condition of the Defendant,” “Age of the Defendant,” and “Family Circumstances.”

U.S.S.G. 1B1.13 cmt. n.1(A)-(C). Some examples of compelling reasons are medical conditions

“with an end of life trajectory,” a defendant’s serious physical deterioration related to the aging

process, and death or incapacitation of a caregiver of a defendant’s minor child or children. Id.

The Guidelines also contemplate “Other Reasons” where the defendant has “extraordinary and

compelling reasons other than, or in combination with” the other enumerated reasons. U.S.S.G.

1B1.13 cmt. n.1(D).

                                        II.     ANALYSIS

   A. Extraordinary and Compelling Reasons

       The Sentencing Guidelines policies did not support a finding of extraordinary and

compelling reasons justifying Reed’s requested relief. Reed, currently incarcerated at Elkton FCI,

is 27 years old and has been diagnosed with essential (primary) hypertension, and he has a body

mass index of approximately 38. See Reed Med. R., Ex. A to Gov’t Resp., at PageID.462-463

(Dkt. 139). Reed’s body mass index places him at a greater risk of the severe effects of COVID-




                                                  2
Case 2:17-cr-20837-MAG-MKM ECF No. 145, PageID.531 Filed 11/19/20 Page 3 of 4




19.1 However, essential (primary) hypertension is not the type of hypertension that the Centers

for Disease Control and Prevention (“CDC”) has identified as making one more susceptible to

COVID-19. The CDC identifies pulmonary hypertension as a condition that increases severe

illness from COVID-19. Other types of hypertension “might” increase risk of severe illness.2

Reed has also already contracted and recovered from COVID-19.              See Reed Med. R. at

PageID.459. He was asymptomatic. Id.

       In light of Reed’s relatively young age, his access to adequate medical care at Elkton FCI,

and the current levels of active COVID-19 cases among inmates at Elkton FCI (currently five

active cases among a population of more than a thousand),3 release would not have been consistent

with the policy statements issued by the Sentencing Commission.4

    B. 18 U.S.C. § 3553(a) Factors

       The § 3553(a) factors include the nature and circumstances of a defendant’s offenses and

the history and characteristics of the defendant, the seriousness of the offenses, and the need to


1
  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#obesity     (last  visited   on
November 17, 2020).
2
  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#copd (last visited on November
16, 2020).
3
   See https://www.bop.gov/coronavirus/ (last visited on November 17, 2020); see also
https://www.bop.gov/locations/institutions/elk/ (last visited on November 17, 2020) (stating
Elkton FCI has 1,134 inmates).
4
  Even in the context of pretrial release—which is not confined by the stringencies of the
“extraordinary and compelling reasons” standard applicable here—courts have not granted relief
from custody without a strong showing that a prisoner has a significant risk of suffering harm from
COVID-19. See, e.g., United States v. Wise, No. 18-20799, 2020 WL 1873364, at *3 (E.D. Mich.
Apr. 15, 2020); United States v. Brown, No. 13-20337, 2020 WL 2092651, at *5-*7 (E.D. Mich.
May 1, 2020).
                                                3
Case 2:17-cr-20837-MAG-MKM ECF No. 145, PageID.532 Filed 11/19/20 Page 4 of 4




protect the public from further crimes by the defendant. Reed has two prior felony convictions for

retail fraud and larceny, he is serving a 10-year custodial sentence for conspiring to distribute

methamphetamine with a projected release date in 2027, and he has already been subject to two

disciplinary charges during his current incarceration, see Disciplinary R., Ex. D to Gov’t Resp., at

PageID.520 (Dkt. 140-3) (refusing to work and obey an order, and interfering with taking count).

The § 3553(a) factors did not favor Reed’s release.

                                     III.    CONCLUSION

       For the reasons stated above, the Court denied Reed’s motion for compassionate release

(Dkt. 134).

Dated: November 19, 2020                              s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on November 19, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 4
